DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-19 are pending and presented for examination. Claims 1-8 were elected with traverse in the response dated 12 February 2021 (hereinafter, “Traversal at __”). The traversal is that amended claim 14 is now “configured to carry out the process of claim 1”, and as such there is no longer a lack of unity present between Group I and III. It is noted that a lack of unity between Group I/III and II was not made and as such unity is still lacking. Furthermore, as discussed in the Restriction Requirement dated 14 December 2020, Kano discloses the same apparatus used in a different method, so while unity may be present, the corresponding technical feature does not make a contribution over the art. There is nothing in proviso 4 that actively makes the system of Group III “specifically adapted” to perform the method of Group I because the system of Group III is too generic, there is nothing specifically configured to perform the method of Group I within Group III outside of a nominal recitation of such (See 37 C.F.R. 1.476(d)). Tsyganov (supra) also discloses the instant method. Stated differently, unity of invention is lacking a posteriori. As such, claims 9-19 are withdrawn and this restriction requirement is made FINAL.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Objections


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “a power range of 50 to 3000 W”, and the claim also recites “100 W to 2500 W . . . 150 W to 2000 W . . . 200 W to 1500 W” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 4 recites the broader limitation of “40 to 220 C” and the narrower ones of “40 to 200 C . .. 40 to 180 C . . . 40 to 150 C”. Claim 5 recites the broader limitation of “4.2 e-6 and 8.3 e-4 m3/s” and the narrower limitations of “8.3 e-6 and 3.3 e-4 . . . 1.7 e-5 and 1.7 e-4”.  For claim 8 the broader range is 50 t 3000 W, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “On the plasma-based growth of 'flowing' graphene sheets at atmospheric pressure conditions” to Tsyganov et al. (hereinafter, “Tsyganov at __”).
Regarding claims 1 and 6, Tsyganov discloses a process for producing self-standing 2D nanostructures (free floating graphene; Tsyganov at “Abstract”) comprising the steps of:
a) Producing a stream of argon and ethanol (Id.);
b) Decomposing the precursor of the gas stream into its atomic and molecular constituents by means of a microwave plasma (Id.);
c) Exposing the precursor constituents formed in the previous step to infrared radiation (infrared is used on the precursor constituents, Tsyganov at 3); and
d) Collecting the graphene resulting from the nucleation of precursor constituents (via a filter; Tsyganov at “Abstract”).
Concerning claim 2, Tsyganov discloses that UV radiation is inherently produced via the microwave plasma so this limitation is considered to be met (Tsyganov at 2 L col).
With respect to claims 3 and 7, as the microwave plasma is the source, it is done at 2 kW (Tsyganov at 3 R col), though 900 W is most preferred (Id.).
Id.).
Turning to claim 5, 250 sccm (4.2 e-6 cm3/s, Id.).

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 4908329 discloses thin film deposition on a substrate (so not free-standing) wherein IR heating is used on the gas prior to microwave plasma usage, not after as claimed.
”Microwave plasma based single step method for free standing graphene synthesis at atmospheric conditions” to Taratova et al. (hereinafter, “Taratova at __”; cited and provided by applicants) discloses a method of making graphene (Taratova at “Abstract”) comprising:
a) Producing a stream of a mixture of argon and ethanol (Taratova at 134101-2 L col);
b) Decomposing the precursor into its atomic and molecular constituents via microwave plasma (Id.); and
d) Collecting the formed graphene (Id.).
However, Taratova does not expressly state addition of infrared and Tsyganov does not expressly state the infrared radiation power range. US PG Pub No. 20170113935 lacks infrared usage.
 
Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796